PevtoN, C. J.,
delivered the opinion of the court:
The plaintiff in error, brought suit against the defendant in error, before a justice of the peace of Oktibbeha county, to recover the value of a mule. The justice of the peace gave judgment for the plaintiff, for $150.00, from which the defendant appealed to the circuit court of said county, which dismissed the cánse for want of .jurisdiction.
Upon the trial in the circuit court, the testimony proved *307that the mule was worth $200.00. Whereupon the court dismissed the cause for want of jurisdiction in the justice of the peace.
It is provided by our statue that justices of the peace shall have jurisdiction of all actions for the recovery of debts or damages, or personal property, where the principal of the debt, the amount of the demand, or the value of the property sought to be recovered, shall not exceed $150.00. § 1302, Code of 1871.
Hence, it will appear that the value of the property sued for, exceeded the jurisdiction of the justice of the peace; and the circuit court has no more jurisdiction on an appeal from a justice, than he had, unless given by statute; and in this case the. cause was properly dismissed in the circuit court for want of jurisdiction. Schofield v. Pensons 4 Cush., 409; and Crapoo v. Grand Gulf, 9 S. & M., 205.
Where the claim of the plaintiff exceeds the jurisdiction of a justice of a peace, he caniiot remit a portion of it with a view to give jurisdiction to a justice of the peace ; nor can he divide his account, though composed of various items, so as to bring it within that jurisdiction. Grayson v. Williams, Walker, 298.
The judgment of the court below must be affirmed.